Title: From James Madison to Thomas Jefferson, 21 December 1808
From: Madison, James
To: Jefferson, Thomas



Department of State December 21st. 1808

The Secretary of State, in pursuance of the Resolution of the House of Representatives of the 11th. of Novr. respectfully reports to the President of the United States, a copy of an Act of the British Parliament regulating the trade between the United States and Great Britain, and also copies of such belligerent Acts, Decrees, Orders, and Proclamations as affect neutral rights of commerce, and as have been attainable in the Department of State; with the exception however, of sundry acts, particularly blockades, of doubtful import or inferior importance, which it was supposed would have inconveniently extended the delay and the size of the Report.

James Madison

